UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------ x
                                                                   :   Case No.: 1:18-cv-05398-DLI-VMS
ROSLYN LA LIBERTE,                                                 :
                                                                   :   ECF Case
         Plaintiff,                                                :
                                                                   :   NOTICE OF APPEARANCE
                            -against-                              :   AND REQUEST FOR
                                                                   :   ELECTRONIC NOTIFICATION
JOY REID,                                                          :
                                                                   :
         Defendant.                                                :
                                                                   :
------------------------------------------------------------------ x

TO:     Clerk of Court
        United States District Court
        Eastern District of New York

        The undersigned attorney, duly admitted to practice before this Court, respectfully requests

the Clerk to note his appearance in the above-captioned action as co-counsel for Plaintiff Roslyn

La Liberte and to add him as the Filing User to whom Notices of Electronic Filing will be

transmitted in this case.

        Respectfully submitted this 5th day of October, 2020.



                                                               By:/s/ L. Lin Wood
                                                               L. Lin Wood
                                                               L. LIN WOOD, P.C.
                                                               P.O. Box 52584
                                                               Atlanta, Georgia 30355-0584
                                                               lwood@linwoodlaw.com
                                                               404-891-1402

                                                               Attorney for Plaintiff Roslyn La Liberte
